Exhibit 10.4

COLLATERAL TRUST AGREEMENT

dated as of October 1, 2006

by and between

MICROGY HOLDINGS, LLC

and the

SUBSIDIARY GUARANTORS

named herein,

as Grantors

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Collateral Trustee

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I DEFINITIONS    2   Section 1.01.    Certain Defined Terms   
2   Section 1.02.    Certain References    9 ARTICLE II COLLATERAL TRUST;
CONFIRMATION OF SECURITY INTERESTS; ADDITIONAL SECURED OBLIGATIONS    10  
Section 2.01.    Collateral Trust Estate    10   Section 2.02.    Security for
the Guarantee    10   Section 2.03.    Undertaking of Collateral Trustee    10  
Section 2.04.    Obligations Absolute    11   Section 2.05.    Guaranteed
Obligations    12 ARTICLE III COLLATERAL ACCOUNT; DEBT SERVICE CASH ACCOUNTS   
12   Section 3.01.    Collateral Account    12   Section 3.02.    Series 2006
Bond Cash Collateral Fund    13 ARTICLE IV AUTHORITY TO ACT; DEFAULTS; REMEDIES
   14   Section 4.01.    Authorization    14   Section 4.02.    Direction by Act
of Guaranteed Debtholders    15   Section 4.03.    Right to Initiate Judicial
Proceedings, Etc.    15   Section 4.04.    Remedies Not Exclusive    15  
Section 4.05.    Waiver of Certain Rights    16   Section 4.06.    Limitation on
Collateral Trustee’s Duties in Respect of Collateral    16   Section 4.07.   
Limitation by Law    17   Section 4.08.    Absolute Rights of Secured Parties
and Representatives    17 ARTICLE V APPLICATION OF PROCEEDS    17   Section
5.01.    Application of Proceeds    17   Section 5.02.    Application of
Withheld Amounts    18   Section 5.03.    Release of Amounts in Collateral
Account    19   Section 5.04.    Distribution Date    19 ARTICLE VI AGREEMENTS
WITH THE COLLATERAL TRUSTEE    19   Section 6.01.    Delivery of Agreements   
19   Section 6.02.    Information    20   Section 6.03.    Compensation and
Expenses    20   Section 6.04.    Stamp and Other Similar Taxes    20   Section
6.05.    Filing Fees, Excise Taxes, Etc.    21   Section 6.06.   
Indemnification    21   Section 6.07.    Further Assurances    22   Section
6.08.    Withdrawal from Series 2006 Cash Collateral Fund    23

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page ARTICLE VII THE COLLATERAL TRUSTEE    23   Section 7.01.   
Declaration of Trust    23   Section 7.02.    Exculpatory Provisions    23  
Section 7.03.    Delegation of Duties    24   Section 7.04.    Reliance by
Collateral Trustee    24   Section 7.05.    Limitations on Duties of the
Collateral Trustee    25   Section 7.06.    Moneys to Be Held in Trust    26  
Section 7.07.    Resignation and Removal of Collateral Trustee    26   Section
7.08.    Status of Collateral Trustee    27   Section 7.09.    Merger of the
Collateral Trustee    27   Section 7.10.    Collateral Trustee Appointed
Attorneys-in-Fact    27   Section 7.11.    Ordinary Care    28   Section 7.12.
   Company Consent for Certain Actions    28 ARTICLE VIII RELEASE OF COLLATERAL
   28   Section 8.01.    Requested Releases of Collateral    28   Section 8.02.
   Automatic Releases of Collateral    29   Section 8.03.    Release Upon
Termination of Collateral Trust    29   Section 8.04.    Procedures for and
Effect of Release of Collateral.    29 ARTICLE IX MISCELLANEOUS    30   Section
9.01.    Amendments, Supplements and Waivers    30   Section 9.02.    Notices   
32   Section 9.03.    Headings    32   Section 9.04.    Severability    32  
Section 9.05.    Treatment of Payee or Indorsee by Collateral Trustee    32  
Section 9.06.    Dealings with the Grantors    33   Section 9.07.    Claims   
33   Section 9.08.    Binding Effect    33   Section 9.09.    Governing Law   
33   Section 9.10.    Effectiveness    33   Section 9.11.    Reexecution of
Agreement    33   Section 9.12.    Effect on Secured Debt Documents    34  
Section 9.13.    Counterparts    34   Section 9.14.    Requests for Information
   34   Section 9.15.    Guaranteed Obligations    34

 

- ii -



--------------------------------------------------------------------------------

COLLATERAL TRUST AGREEMENT

COLLATERAL TRUST AGREEMENT (as the same may be amended, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time, this
“Agreement”) is dated as of October 1, 2006, and is entered into by and between
MICROGY HOLDINGS, LLC, a Delaware limited liability company (together with its
successors and assigns, the “Company”), the subsidiaries of the Company
signatory hereto (the “Subsidiary Guarantors”) (the Company and the Subsidiary
Guarantors each a “Grantor” and together the “Grantors”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association duly organized and existing
under and by virtue of the laws of the United States of America, having power
and authority to accept and execute trusts, and having a corporate trust office
in Philadelphia, Pennsylvania, acting, except to the extent expressly stated in
this Agreement, not in its individual capacity but solely as collateral trustee
under this Agreement for the Secured Parties. Certain capitalized terms used in
this Agreement are defined in Article I below.

RECITALS

(1) The Company and the Gulf Coast Industrial Development Authority (“GCIDA”)
are party to the Loan Agreement relating to $60,000,000 Gulf Coast Industrial
Development Authority Environmental Facilities Revenue Bonds (Microgy Holdings,
LLC Project) Series 2006 (the “Series 2006 Bonds”). GCIDA has issued the Series
2006 Bonds pursuant to the Indenture defined below.

(2) The GCIDA has loaned the proceeds of the Bonds to the Company under a Loan
Agreement dated as of October 1, 2006 between the Issuer and the Company.

(3) The proceeds of the Series 2006 Bonds have been made available by the
Company to the subsidiaries of the Company identified on the signature page of
this Agreement (each, a “Subsidiary Guarantor”, and together the “Subsidiary
Guarantors”).

(4) The Company and each of the Subsidiary Guarantors has guaranteed the payment
of the principal of and interest on the Series 2006 Bonds when due pursuant to a
Guarantee Agreement dated as of October 1, 2006 by and among the Company, the
Subsidiary Guarantors and Wells Fargo Bank, National Association, as trustee for
the Series 2006 Bonds (the “Guarantee Agreement”). The Guarantee Agreement
provides that additional obligations may be guaranteed thereunder, which,
together with the Series 2006 Bonds, are referred to as “Guaranteed
Obligations”.

(5) To secure the Guarantee Agreement, the Company has delivered to the
Collateral Trustee a pledge and assignment of its ownership interests in the
Subsidiary Guarantors and each of the Subsidiary Guarantors, has delivered to
the Collateral Trustee a mortgage and security agreement on substantially all of
its property (each a “Mortgage” and together, the “Mortgages”).

(6) The Mortgages, the properties described in the Mortgages and the Collateral
Account (the “Collateral”) are intended to secure the Company’s and the
Subsidiary Guarantors’ obligations under the Guarantee Agreement. The Series
2006 Cash Collateral Fund established under this Agreement is intended to secure
only the Series 2006 Bonds.



--------------------------------------------------------------------------------

(7) The Company, the Subsidiary Guarantors and the Collateral Trustee have
entered into this Agreement (a) to establish the trust described herein, (b) to
confirm and acknowledge that all Liens to be granted on the Collateral pursuant
to the Security Documents will be held by the Collateral Trustee for the benefit
of itself and in trust for the benefit of the holders of the Guaranteed
Obligations, to the extent and in the manner set forth herein, and (c) to set
forth terms pursuant to which the Collateral Trustee has accepted and assumed
certain specified obligations to administer, hold, receive, maintain, enforce,
release, amend and distribute its rights, powers, privileges and remedies in
respect of the Collateral and the proceeds thereof.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Certain Defined Terms. The following terms shall have the
following meanings as used herein:

“Act of Guaranteed Debtholders” means, as to any matter, a direction in writing
delivered to the Collateral Trustee by or with the written consent of the
Required Guaranteed Debtholders.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Agreement” has the meaning specified in the initial paragraph of this
agreement.

“Approved Bank” has the meaning specified in the definition of “Cash
Equivalents” contained herein.

“Authorized Officer” means the President, the Chief Executive Officer, the Chief
Financial Officer, the Controller, any Vice President, the Secretary, Treasurer
or the Assistant Treasurer of a Person or any other officer designated as an
“Authorized Officer” by the Board of Directors (or equivalent governing body) of
such Person.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

 

- 2 -



--------------------------------------------------------------------------------

“Business Day” means any day other than a Legal Holiday.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing, any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents” means:

(1) United States dollars;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;

(3) deposit accounts with any bank that has a long-term debt rating at the time
of investment of A+ or better by S&P and A1 or better by Moody’s (an “Approved
Bank”);

(4) time deposits, certificates of deposit, acceptances or prime commercial
paper issued by an Approved Bank at the time acquired or issued (as applicable
and whichever is latest), in each case, having a maturity of not more than one
year from the date of acquisition;

(5) repurchase obligations for underlying securities of the types described in
clause (2) entered into with an Approved Bank at the time acquired, issued or
entered into (as applicable and whichever is latest), in each case, having a
maturity of not more than one year from the date of acquisition and secured by
securities of the type described in clause (2), the market value of which
(including accrued interest) is not less than the amount of the applicable
repurchase agreement;

(6) commercial paper with a rating, at the time of investment, of A-1 by S&P and
P-1 by Moody’s and, in each case, maturing within one year after the date of
acquisition; and

(7) money market funds which invest primarily in Cash Equivalents of the kinds
described in clauses (1) through (6) of this definition, including without
limitation, one or more money market mutual fund portfolios of the Well Fargo
Funds or any other mutual fund for which the Collateral Trustee or any of its
affiliates serve as an investment manager, administrator, servicing agent,
and/or custodian or subcustodian, notwithstanding that (i) the

 

- 3 -



--------------------------------------------------------------------------------

Collateral Trustee or any affiliate of the Collateral Trustee receives fees from
such funds for services rendered, (ii) the Collateral Trustee charges and
collects fees for services rendered pursuant to the Indenture and this
Agreement, which fees are separate from the fees received from such funds, and
(iii) services performed for such funds and pursuant to the Indenture may at
times duplicate those provided to such funds by the Collateral Trustee or its
affiliates.

“Collateral” means the assets of the Company and the Subsidiary Guarantors which
a Lien has been granted to or assigned to the Collateral Trustee and all amounts
in the Collateral Account.

“Collateral Account” has the meaning specified in Section 3.01 hereof.

“Collateral Trustee” means Wells Fargo Bank, National Association, or one of its
affiliates, in its capacity as collateral trustee under this Agreement, together
with its successors and assigns in such capacity.

“Collateral Trustee’s Fees” means the fees and other amounts payable pursuant to
Sections 6.03, 6.04 and 6.05 and amounts claimed and unpaid pursuant to
Section 6.06, to the Collateral Trustee and the other parties specified therein.

“Collateral Trust Estate” means all of the right, title and interest of the
Collateral Trustee, whether now owned or hereafter acquired, in and to the
Collateral and the Security Documents.

“Company” has the meaning specified in the initial paragraph of this Agreement.

“Default” means any event that is an Event of Default under the Guarantee
Agreement.

“Default Period” means a period that commences on the date a Notice of Default
is delivered to the Collateral Trustee and continues until the date (if ever) on
which all Notices of Default are withdrawn or deemed withdrawn hereunder.

“Distribution Date” means any date on which the Collateral Trustee shall
distribute moneys from the Collateral Account pursuant to Section 5.01.

“Environmental Approvals” means any governmental action pursuant to or required
under any Environmental Law.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations,

 

- 4 -



--------------------------------------------------------------------------------

judgments or any other requirements of Governmental Authorities relating to
(i) environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to the Company or any of its Subsidiary Guarantors or
any Facility.

“Equally and Ratably” means, after allowing for the payment priorities in the
Order of Application, that such Liens or proceeds shall be allocated and
distributed to the Trustee for account of the holders of the Bonds and to the
Secured Debt Representative for any other Guaranteed Obligations for account of
the Holders of such Guaranteed Obligations, ratably in proportion to the
principal, interest and premium (if any) outstanding, when the allocation or
distribution is made, on the Bonds and all other Guaranteed Obligations
(allocated proportionately to the Secured Debt Representatives for other
Guaranteed Obligations if there is more than one), respectively.

For this purpose, all amounts apportioned and distributed to the Trustee or the
Secured Debt Representative for any other Guaranteed Obligations may be
allocated, apportioned and distributed by it in accordance with the applicable
provisions of the indentures, guarantee agreements or other agreement governing
such Bonds and other Guaranteed Obligations, including to give effect to any
payment priorities provided for therein as among the Holders.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Company or any of its Subsidiary Guarantors or any of
their respective predecessors or Affiliates.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of, or pertaining to, government.

“Grantor” and “Grantors” have the meaning specified in the initial paragraph of
this Agreement.

“Guarantee Agreement” is defined in the fourth recital of this Agreement.

“Guarantees” means the guarantees of Guaranteed Obligations as provided in the
Guarantee Agreement.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses or trade payables), whether or not
contingent (without duplication): (1) in respect of borrowed money;
(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or reimbursement agreements in respect thereof; (3) in respect of
banker’s acceptances; (4) representing capital lease obligations or net rental
payments under sale and leaseback transactions; (5) representing the balance
deferred and unpaid of the purchase price of any property or services due more
than six months after such property is acquired or such services are completed;
or (6) representing any swaps, collars or other

 

- 5 -



--------------------------------------------------------------------------------

agreements to manage interest rate or currency fluctuation risks or fluctuations
in the prices of commodities which are inputs to or products of the Facilities,
if and to the extent any of the preceding items (other than letters of credit,
net rental payments under sale and leaseback transactions and agreements to
manage interest rate or currency fluctuation risks or fluctuations in the prices
of commodities which are inputs to or products of the Facilities) would appear
as a liability upon a balance sheet of the specified Person prepared in
accordance with generally accepted accounting principles. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the guarantee
by the specified Person of any Indebtedness of any other Person.

“Indenture” means the Trust Indenture dated as of October 1, 2006 from GCIDA to
the Existing Bond Trustee relating to the Series 2006 Bonds, as the same may
from time to time be amended or supplemented.

“Legal Holiday” means a Saturday, a Sunday, a legal holiday or a day on which
banking institutions in the City of New York, New York, Philadelphia,
Pennsylvania or at a place of payment are authorized by law, regulation or
executive order to remain closed. If a payment date is a Legal Holiday at a
place of payment, payment may be made at that place on the next succeeding day
that is not a Legal Holiday, and no interest shall accrue on such payment for
the intervening period.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including,
without limitation, any conditional sale or other title retention agreement and
any lease that constitutes a security interest.

“Loan Agreement” means the Loan Agreement dated as of October 1, 2006 between
the Company and GCIDA relating to the Series 2006 Bonds, as the same may from
time to time be amended or supplemented.

“Moody’s” means Moody’s Investor’s Service, Inc.

“Mortgage” means a mortgage, assignment of leases and rents, security agreement
and financing statement, or equivalent instruments, that is to be entered by and
between a Subsidiary Guarantor and the Collateral Trustee with respect to the
assets of the Subsidiary Guarantor.

“Notice of Default” means a written notice given to the Collateral Trustee by
the Required Guaranteed Debtholders or any Secured Debt Representative, stating
that a Default has occurred and is continuing.

“Notice of Guaranteed Debt” has the meaning specified in Section 2.05 to this
Agreement.

“Notice of Release” has the meaning specified in Section 8.01 hereof.

 

- 6 -



--------------------------------------------------------------------------------

“Obligations” means any principal, interest, premium, fees, expenses,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing the applicable Indebtedness.

“Order of Application” means the order of a distribution of proceeds by the
Collateral Trustee pursuant to Section 5.01.

“Permitted Encumbrances” and “Permitted Liens” means each Lien permitted by a
particular Mortgage.

“Permitted Investments” means any one or more of the following obligations or
securities on which neither the Company nor any of its Affiliates is the
obligor: (i) Governmental Obligations; (ii) debt obligations which are
(a) issued by any state or political subdivision thereof or any agency or
instrumentality of such state or political subdivision, and (b) at the time of
purchase, rated “AAA” by S&P and rated “Aaa” by Moody’s; (iii) any bond,
debenture, note, participation certificate or other similar obligation which is
either (a) issued or guaranteed by the Federal National Mortgage Association,
the Federal Home Loan Bank System, the Federal Home Loan Mortgage Corporation,
the federal Farm Credit Bank or the Student Loan Marketing Association, or
(b) backed by the full faith and credit of the United States of America;
(iv) U.S. denominated deposit account, certificates of deposit and banker’s
acceptances with domestic commercial banks which have a rating on their
short-term certificates of deposit on the date of purchase of “A-1” by S&P or
“P-1” by Moody’s, without regard to gradation, and which matures not more than
360 days after the date of purchase; (v) commercial paper which is rated at the
time of purchase within the classification or higher, “A-1” by S&P or “P-1” by
Moody’s, without regard to gradation, and which matures not more than 270 days
after the date of purchase; (vi) investment agreements with banks that at the
time such agreement is executed are rated by S&P or Moody’s in one of the two
highest rating categories assigned by S&P or Moody’s (without regard to any
refinement or gradation of rating category by numerical modifier or otherwise)
or investment agreements with non-bank financial institutions which, (1) all of
the unsecured, direct long-term debt of either the non-banking financial
institution or the related guarantor of such non-bank financial institution is
rated by S&P or Moody’s at the time such agreement is executed in one of the two
highest rating categories (without regard to any refinement or gradation of
rating category by numerical modifier or otherwise) for obligations of that
nature; or (2) if such non-bank financial institutions have no outstanding
long-term debt that is rated, all of the short-term debt of either the
non-banking financial institution or the related guarantor of such non-bank
financial institution is rated by S&P or Moody’s in the highest rating category
(without regard to any refinement or gradation of the rating category by
numerical modifier or otherwise) assigned to short term indebtedness by S&P or
Moody’s, provided that if at any time after purchase the provider of the
investment agreement drops below the two highest rating categories assigned by
S&P or Moody’s, the investment agreement must, within 30 days, either (1) be
assigned to a provider rated in one of the two highest rating categories or
(2) be secured by the provider with collateral securities the fair market value
of which, in relation to the amount of the investment agreement including
principal and interest, is equal to at least 102%; investment agreements with
banks or non-bank financial institutions shall not be permitted if no rating is
available with respect to debt of the investment agreement provider or the
related guarantor of such provider; (vii) repurchase agreements with respect to
and secured by Government Obligations or by obligations described in clause
(ii) and (iii) above, which agreements may be

 

- 7 -



--------------------------------------------------------------------------------

entered into with a bank (including without limitation the Collateral Trustee),
a trust company, financial services firm or a broker dealer which is a member of
the Securities Investors Protection Corporation, provided that (a) the
Collateral Trustee or a custodial agent of the Collateral has possession of the
collateral and that the collateral is, to the knowledge of the Collateral
Trustee, free and clear of third-party claims, (b) a master repurchase agreement
or specific written repurchase agreement governs the transaction, (c) the
collateral securities are valued no less frequently than monthly, and (d) the
fair market value of the collateral securities in relation to the amount of the
repurchase obligation, including principal and interest, is equal to at least
103%, and (e) such obligations must be held in the custody of the Collateral
Trustee or the Collateral Trustee’s agent; and (ix) shares of a fixed income
mutual fund, Exchange Traded Fund or other collective investment fund registered
under the federal Investment Company Act of 1940 whose shares are registered
under the Securities Act of 1933, and whose investments consist solely of
Investments described in paragraphs (i) through (viii) above, including money
market mutual funds from which the Collateral Trustee or its affiliates derive a
fee for investment advisory or other services to the fund.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Rating Event” means the public announcement of securities rating at the Bonds
of at least Baa3 by Moody’s or BBB- by S&P.

“Related Parties” means, with respect to any Person, such Person’s affiliates
and the respective directors, officers, employees, representatives, trustees,
agents, advisors (including, without limitation, investment advisors) of,
attorneys-in-fact of, and any professionals retained by such Person or such
Person’s affiliates.

“Required Guaranteed Debtholders” means, at any time, the holders of a majority
in aggregate outstanding principal amount of all Guaranteed Obligations then
outstanding. For this purpose only, Guaranteed Obligations registered in the
name of, or beneficially owned by, the Company or any of its Subsidiaries shall
be deemed not to be outstanding.

“Secured Debt Documents” means, collectively, the Indenture and all agreements
of a similar nature with respect to any other Guaranteed Obligations.

“Secured Debt Representative” means:

(1) in the case of the Bonds, the Trustee;

(2) in the case of any other Guaranteed Obligations, the trustee, agent or
representative of the holders of such Guaranteed Obligations who maintains, or
on whose behalf is maintained, the transfer register for or who acts as
administrative agent for such Guaranteed Obligations and is appointed as Secured
Debt Representative (for purposes related to the administration of the security
documents) pursuant to the indenture or agreement governing such Guaranteed
Obligations.

“Secured Parties” means the holders from time to time of Guarantees.

 

- 8 -



--------------------------------------------------------------------------------

“Security Documents” means this Agreement, the Mortgages and other instruments
executed and delivered by the Company and the Subsidiary Guarantors creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Trustee
to secure the Guaranty, in each case, together with all agreements or
certificates executed in connection with such Liens or Collateral, and as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time.

“S&P” means Standard & Poors, a division of The McGraw-Hill Companies, Inc.

“Statement of Amount” has the meaning specified in Section 6.02 hereof.

“Subsidiary” means, with respect to any specified Person:

(8) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(9) any partnership (A) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (B) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Subsidiary Guarantees” means, collectively, each of the guarantees made by a
Subsidiary of the Company in favor of the Collateral Trustee, guaranteeing the
payment of the principal of and interest on the Bonds and any other Guaranteed
Obligations.

Section 1.02. Certain References. In this Agreement, the words “hereof,”
“herein” and “hereunder”, and words of similar import, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. For
the purposes hereof unless the context otherwise requires, (a) all references to
Sections, Exhibits and Schedules shall be deemed references to Sections of, and
Exhibits and Schedules to, this Agreement, (b) all terms defined in the UCC and
not otherwise defined herein shall have the respective meanings accorded to them
therein; provided, however, that if a term is defined in Article 9 of the UCC
differently than in another Article of the UCC, the term has the meaning
specified in Article 9 of the UCC, (c) any of the terms defined in this Article
1 may be used in the singular or the plural depending on the reference, (d) any
pronoun shall include the masculine, feminine and neuter forms, (e) any
references to statutes and related regulations shall include (unless otherwise
specifically provided herein) any amendments of the same and any successor
statutes and/or regulations (as applicable), and (f) the words “include”,
“includes” and “including” shall be deemed to be followed by the words “without
limitation.”

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE II

COLLATERAL TRUST; CONFIRMATION OF SECURITY INTERESTS;

ADDITIONAL SECURED OBLIGATIONS

Section 2.01. Collateral Trust Estate. Each Grantor hereby pledges and assigns
to the Collateral Trustee for its benefit and in trust for the benefit of the
applicable holders of the Guaranteed Obligations, Liens on, and security
interest in, the Collateral described in the Security Documents in order to
secure the Guarantee Agreement in the manner and to the extent set forth herein
and in the other Security Documents.

Section 2.02. Security for the Guarantee. The Collateral Trustee hereby accepts
the trusts created by this Agreement on the terms and conditions set forth
herein and agrees to hold in trust for the benefit of the applicable holders of
the Guaranteed Obligations all of the Collateral Trust Estate, when and as
granted to it, to secure the payment and performance of the Guarantee in respect
of the Guaranteed Obligations in the manner and to the extent set forth in the
Security Documents.

Section 2.03. Undertaking of Collateral Trustee. The Collateral Trustee will, as
trustee for the benefit exclusively of the present and future holders of the
Guaranteed Obligations and in accordance with the terms of this Agreement and
the other Security Documents:

(a) receive, accept, enter into, hold, maintain, administer and enforce all
Security Documents, as set forth herein and in the Security Documents, at any
time delivered to it and all security interests created thereunder, perform its
obligations under the Security Documents and protect, exercise and enforce the
interests, rights, powers and remedies granted or available to it under,
pursuant to, or in connection with, any or all of the Security Documents;

(b) take all lawful and commercially reasonable actions that it may deem
necessary or advisable to protect or preserve its interest in the Collateral and
such interests, rights, powers and remedies;

(c) deliver and receive notices pursuant to the Security Documents;

(d) sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including, without limitation, as a mortgagee, trust deed
beneficiary and insurance beneficiary or loss payee) as set forth herein and in
the Security Documents, with respect to, any of the Collateral or any of its
interests, rights, powers and remedies granted or available to it under,
pursuant to, or in connection with, any or all of the Security Documents;

(e) remit to the applicable Secured Debt Representatives, cash proceeds received
by the Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral or any of its other interests, rights, powers or
remedies granted or available to it under, pursuant to, or in connection with,
any or all of the Security Documents in accordance with the Order of
Application;

 

- 10 -



--------------------------------------------------------------------------------

(f) amend the Security Documents as provided in Section 9.01, or as authorized
by an Act of Guaranteed Debtholders; and

(g) release any Lien granted to it by any Security Document upon any Collateral
if and as required by Article VIII.

Section 2.04. Obligations Absolute. (a) Upon execution and delivery by the
Grantors of the Security Documents to the Collateral Trustee, such Security
Documents shall be effective and binding on the respective Grantor, and the
Security Documents may not be revoked by any Grantor and shall continue to be
effective with respect to any Secured Obligations arising or created after any
attempted revocation by any Grantor.

(b) The Grantors agree that they will perform their obligations under the
Security Documents strictly in accordance with the terms thereof regardless of
any law, regulation, or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Collateral Trustee or any
holders of the Guarantees. Upon execution and delivery by a Grantor of the
Security Documents to Trustee, the liability of such Grantor under the
applicable Security Documents shall be absolute and unconditional irrespective
of:

(i) any lack of validity or enforceability of any Secured Debt Document, any
agreement with respect to the Guarantee Agreement or any other agreement or
instrument relating to any of the foregoing, (ii) any change in the time, manner
or place of payment of, or in any other term of, the Guaranty Agreement, or any
other amendment or waiver of or any consent to any departure from any Secured
Debt Document or any other agreement or instrument, (iii) any exchange, release
or non-perfection of any Lien on any Collateral, or any release or amendment or
waiver of or consent under or departure from or any acceptance of partial
payment thereon and/or settlement, compromise or adjustment under the Guarantee
Agreement (other than the indefeasible payment and performance in full in cash
of the Guaranteed Obligations), or (iv) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Grantor in
respect of the Guarantee Agreement or this Agreement (other than the
indefeasible payment and performance in full in cash of the Guaranteed
Obligations).

(c) Each Grantor waives demand, notice, protest, notice of acceptance of any
Secured Debt Document, notice of loans made, debt issued, credit extended,
Collateral released, received or delivered or other action taken in reliance
hereon and all other demands and notices of any description.

(d) The Security Documents shall continue to be effective or be reinstated, as
the case may be, if any payment on any of the Guaranteed Obligations must be
refunded for any reason including, without limitation, any bankruptcy
proceeding. In the event that the Collateral Trustee must refund any payment
received against the Guaranteed Obligations, any prior release related to such
payment or with respect to all of the then remaining Collateral from the terms
of any Security Document given to a Grantor by the Collateral Trustee shall be
without effect, and the Security Documents shall be reinstated in full force and
effect.

 

- 11 -



--------------------------------------------------------------------------------

Section 2.05. Guaranteed Obligations. The Company and the Subsidiary Guarantors
hereby designate the Series 2006 Bonds as Guaranteed Obligations. The Company
may, from time to time while no Default exists, designate additional Obligations
as constituting Guaranteed Obligations under this Agreement and the other
Security Documents upon written notice to the Collateral Trustee from an
Authorized Officer of the Company (a “Notice of Guaranteed Debt”), which Notice
of Guaranteed Debt shall be delivered to the Collateral Trustee and each Secured
Debt Representative simultaneously with Grantor’s execution and delivery of the
Security Documents to the Trustee and, thereafter, at least three (3) Business
Days prior to the date of the proposed addition of any additional Guaranteed
Obligations (unless a shorter period of time has been approved in writing by the
Collateral Trustee and each Secured Debt Representative) and such Notice of
Secured Debt shall:

(a) specify the Obligations that are to become Guaranteed Obligations under this
Agreement and the proposed date of such addition, and

(b) certify that (i) the incurrence or existence of such additional Guaranteed
Obligations is in compliance with the terms of each of the Secured Debt
Documents and Article III of the Guaranty Agreement, and (ii) the Company is
not, and after giving effect to such incurrence of, or as a result of the
existence of, such additional Guaranteed Obligations, would not be, in default
under any of the Secured Debt Documents or the Guarantee Agreement, and

(c) provide the name and address for notices under this Agreement of the Secured
Debt Representative for such Guaranteed Obligations.

If a Notice of Secured Debt is received by the Collateral Trustee in accordance
with the immediately preceding sentence, then the Guaranteed Obligations
specified in such Notice of Guaranteed Obligations, shall become Guaranteed
Obligations for purposes hereof upon the date specified in such Notice of
Guaranteed Debt. Upon such effective date, the Company will deliver to each
Secured Debt Representative a certificate of an Authorized Officer of the
Company reflecting such additional Guaranteed Obligations and that such
additional Guaranteed Obligations are now entitled to the benefits of this
Agreement.

ARTICLE III

COLLATERAL ACCOUNT; DEBT SERVICE CASH ACCOUNTS

Section 3.01. Collateral Account. (a) (i) Until the date that the Collateral
Trustee releases its interest in all of the Collateral pursuant to Section 8.03,
a collateral account (the “Collateral Account”) shall be maintained by the
Collateral Trustee in its name at its offices at its corporate trust department
in accordance with the terms of this Agreement. The Collateral Account and all
funds, balances and other monies maintained therein shall at all times
constitute part of the Collateral and the Collateral Trust Estate. All moneys
that are received by the Collateral Trustee, upon the occurrence and during the
continuance of a Default, during a Default Period, or upon liquidation or
otherwise in respect of the Collateral shall be deposited in the Collateral
Account and, thereafter, shall be held and applied by the Collateral Trustee in
accordance with the terms of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

(ii) Following the occurance of a Rating Event, the Collateral Trustee shall,
upon the written request of the Company with a copy to the Bondholders, pay all
funds, balances and other monies maintained in the Series 2006 Cash Collateral
Fund to the Company. The Collateral Trustee shall, subject to the provisions of
Article IV and Article VIII, from time to time invest amounts on deposit in the
Collateral Account in Cash Equivalents at the written direction of the Company;
provided that during a Default Period, such investments shall be made instead by
the Collateral Trustee, in the Wells Fargo Government Fund Service Class or
otherwise in its discretion or pursuant to an Act of Guaranteed Debtholders if
one related to such investments is provided to the Collateral Trustee (with a
courtesy copy to the Company). All investments in Cash Equivalents held in the
Collateral Account, all interest and income received thereon and therefrom, and
the net proceeds realized on the maturity or sale thereof shall be held in the
Collateral Account as part of the Collateral Trust Estate pursuant to the terms
hereof.

(b) The Collateral Account shall be subject to such applicable laws, and such
applicable regulations of the Board of Governors of the Federal Reserve System
and of any other appropriate banking or regulatory authority, as are in effect
from time to time.

Section 3.02. Series 2006 Bond Cash Collateral Fund. (a) Until the earlier of
the date that the Collateral Trustee releases its interest in all of the
Collateral pursuant to Section 8.03 or the date on which a Rating Event occurs,
a cash collateral account (the “Series 2006 Cash Collateral Fund”) shall be
maintained by the Collateral Trustee in its name at its offices at its corporate
trust department in accordance with the terms of this Agreement. The Series 2006
Cash Collateral Fund and all funds, balances and other monies maintained therein
shall not constitute part of the Collateral and the Collateral Trust Estate.

(b) The Collateral Trustee shall, subject to the provisions of Article IV and
Article VIII, from time to time invest amounts on deposit in the Cash Collateral
Fund in Permitted Investments at the written direction of the Company; provided
that during a Default Period, such investments shall be made instead in Cash
Investments by the Collateral Trustee, in the Wells Fargo Government Fund
Service Class or otherwise in its discretion or pursuant to an Act of Guaranteed
Debtholders if one related to such investments is provided to the Collateral
Trustee (with a courtesy copy to the Company). All investments in the Cash
Collateral Fund, all interest and income received thereon and therefrom, and the
net proceeds realized on the maturity or sale thereof shall be held in the Cash
Collateral Fund.

(c) The Cash Collateral Fund shall be subject to such applicable laws, and such
applicable regulations of the Board of Governors of the Federal Reserve System
and of any other appropriate banking or regulatory authority, as are in effect
from time to time.

(d) The Company may establish separate cash collateral accounts to be maintained
by the Collateral Trustee to secure other Guaranteed Obligations in amounts to
be determined by the Company.

Section 3.03 Major Maintenance Fund. (a) The Collateral Trustee shall maintaina
trust account known as the “Major Maintenance Fund” to receive deposits make
pursuant to Section 3.23 of the Guarantee Agreement. The Major Maintenance Fund
shall constitute part of theCollateral Trust Estate.

 

- 13 -



--------------------------------------------------------------------------------

(b)The Collateral Trustee shall, subject to the provisions of Article IV and
Article VIII, from time to time invest amounts on deposit in the Major
Maintenance Fund in Permitted Investments at the written direction of the
Company; provided that during a Default Period, such investments shall be made
instead in Cash Investments by the Collateral Trustee, in the Wells Fargo
Government Fund Service Class or otherwise in its discretion or pursuant to an
Act of Guaranteed Debtholders if one related to such investments is provided to
the Collateral Trustee (with a courtesy copy to the Company). All investments in
the Major Maintenance Fund, all interest and income received thereon and
therefrom, and the net proceeds realized on the maturity or sale thereof shall
be held in the Major Maintenance Fund.

(c)The Cash Collateral Fund shall be subject to such applicable laws, and such
applicable regulations of the Board of Governors of the Federal Reserve System
and of any other appropriate banking or regulatory authority, as are in effect
from time to time.

ARTICLE IV

AUTHORITY TO ACT; DEFAULTS; REMEDIES

Section 4.01. Authorization. (a) The Collateral Trustee and each agent thereof
are expressly authorized and directed to exercise all rights, powers and
remedies under the Security Documents in accordance with the instructions set
forth in each Act of Guaranteed Debtholders delivered to the Collateral Trustee
from time to time in accordance with the terms of this Agreement, but the
foregoing shall not authorize the Collateral Trustee to deviate from the terms
of the Security Documents. The Grantors and, by accepting the benefits of this
Agreement and the other Security Documents, the holders of the Guaranteed
Obligations, expressly acknowledge and agree that such instructions set forth in
an Act of Guaranteed Debtholders may include the exercise and enforcement of
rights, powers and remedies under the Security Documents upon the occurrence and
during the continuance of a Default prior to the Collateral Trustee’s receipt of
a Notice of Default. If the Collateral Trustee at any time receives a Notice of
Default, it shall promptly deliver written notice thereof to the Company and
each Secured Debt Representative and shall await direction or instruction, and
shall act or decline to act, as directed in an Act of Guaranteed Debtholders in
accordance with the Security Documents. The Collateral Trustee shall be entitled
to assume conclusively that no Default has occurred and is continuing until it
receives a written notice of such.

(b) If the Default, which was the basis for the giving of a Notice of Default,
shall be cured or waived in accordance with the terms of the applicable Secured
Debt Documents, the Secured Debt Representatives which gave such Notice of
Default shall promptly notify the Collateral Trustee in writing of such cure or
waiver, and upon receipt of such written notice of a cure or waiver by the
Collateral Trustee (i) such Notice of Default shall be deemed withdrawn, and
(ii) any direction to the Collateral Trustee to take any action in connection
with such Notice of Default shall be deemed immediately rescinded. If, in
connection solely with such withdrawn Notice of Default, the Collateral Trustee
shall have been directed to take any action, and shall have commenced taking,
but shall not have completed, such action, the Collateral Trustee shall promptly
terminate such action.

 

- 14 -



--------------------------------------------------------------------------------

(c) During a Default Period, the Collateral Trustee shall not be required to
take any foreclosure action on any Liens on Collateral that is real property
unless and until it receives, at the expense of the Company, current updates to
all existing Phase I Environmental Site Assessments, if available, or new Phase
I Environmental Site Assessments, and such additional studies, reports and due
diligence as Collateral Trustee may reasonably request. Further, during a
Default Period, prior to taking any foreclosure action under Section 4.01(a),
the Collateral Trustee may, as a condition to taking any such foreclosure
action, require the receipt of the security or indemnity requested by it
pursuant to Section 7.05(d).

Section 4.02. Direction by Act of Guaranteed Debtholders. As to any matters not
expressly provided for under this Agreement or the other Security Documents
(including, without limitation, matters relating to enforcement and collection
of the Guaranteed Obligations), the Collateral Trustee shall not be required to
exercise any discretion or to take any action under this Agreement or any of the
other Security Documents, or in respect of the Collateral, but shall be required
to act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) in accordance with the instructions set forth in an Act
of Guaranteed Debtholders, provided that neither the foregoing, nor any other
provision of this Agreement shall constitute a grant of any rights or Liens by
the Grantors that are not set forth in the Security Documents.

Section 4.03. Right to Initiate Judicial Proceedings, Etc. (a) Notwithstanding
any other provision of this Agreement, during the continuance of any Default
Period that has not been withdrawn, deemed withdrawn or cured pursuant to
Section 4.01(b) or (c) above, the Collateral Trustee if directed by an Act of
Guaranteed Debtholders (i) shall have the right and power to institute and
maintain such suits and proceedings as directed by an Act of Guaranteed
Debtholders to protect and enforce the rights vested in the Collateral Trustee
by this Agreement and the other Security Documents in accordance with the terms
thereof and (ii) may either, after entry or without entry, proceed by suit or
suits at law or in equity to enforce such rights and to foreclose upon all or
any portion of the Collateral in accordance with the provisions of the Security
Documents and to dispose of, collect or otherwise realize upon, all or any
portion of the Collateral under the judgment or decree of a court of competent
jurisdiction as directed by an Act of Guaranteed Debtholders.

(b) If a receiver of the Collateral Trust Estate shall be appointed in judicial
proceedings, the Collateral Trustee may be appointed, at its discretion, as such
receiver. Notwithstanding the appointment of a receiver, the Collateral Trustee
shall be entitled to retain possession and control of all cash held by or
deposited with it or its agents, sub-agents, or co-trustees in accordance with
any provision of this Agreement or any other Security Document.

Section 4.04. Remedies Not Exclusive. (a) No remedy conferred upon or reserved
to the Collateral Trustee in any of the other Security Documents is intended to
be a limitation or exclusive of any other remedy or remedies, but every such
remedy shall be cumulative and shall be in addition to every other remedy
conferred in any of the other Security Documents or now or hereafter existing at
law, in equity or by statute.

(b) No delay or omission of the Collateral Trustee to exercise any right, remedy
or power accruing upon any Default shall impair any such right, remedy or power
or shall be

 

- 15 -



--------------------------------------------------------------------------------

construed to be a waiver of any such Default or any acquiescence therein; and
subject to receipt of authorization and direction in an Act of Guaranteed
Debtholders, every right, power and remedy given by any Security Document to the
Collateral Trustee may be exercised by the Collateral Trustee from time to time
and as often as may be deemed expedient.

(c) In case the Collateral Trustee, at the direction of an Act of Guaranteed
Debtholders, shall have proceeded to enforce any right, remedy or power under
any Security Document and the proceeding for the enforcement thereof shall have
been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Trustee, then and in every such case the Grantors,
the Collateral Trustee, the Secured Debt Representatives and the holders of
Guaranteed Obligations shall, subject to any determination in such proceeding,
severally be restored to their former positions and rights hereunder and under
such other Security Documents with respect to the Collateral Trust Estate
(including, without limitation, the Collateral Account); and thereafter all
rights, remedies and powers of such Collateral Trustee shall continue as though
no such proceeding had been taken.

(d) The Grantors expressly agree that all rights of action and rights to assert
claims upon or under this Agreement and the other Security Documents may be
enforced by the Collateral Trustee, at the direction of an Act of Guaranteed
Debtholders, without the possession of any debt instrument or the production
thereof in any trial or other proceeding relative thereto, and any such suit or
proceeding instituted by the Collateral Trustee shall be brought in its name as
Collateral Trustee and any recovery of judgment shall be held as part of the
Collateral Trust Estate; provided, that nothing in this Section 4.04(d) shall
constitute a waiver of any right that the Grantors may have or may hereafter
acquire to challenge the amounts outstanding under the Secured Debt Documents or
the basis for the direction pursuant to an Act of Guaranteed Debtholders.

Section 4.05. Waiver of Certain Rights. The Grantor, on behalf of itself and all
who may claim through or under it, including, without limitation, any and all
subsequent Affiliates, creditors, vendees, assignees and lienors, expressly
waives and releases, to the fullest extent permitted by law, any, every and all
rights to demand or to have any marshalling of the Collateral Trust Estate upon
any enforcement of any Security Document, including, without limitation, upon
any sale, whether made under any power of sale herein granted or pursuant to
judicial proceedings or upon any foreclosure or any enforcement of any Security
Document, and consents and agrees that all the Collateral Trust Estate may be
offered and sold as an entirety or in parcels.

Section 4.06. Limitation on Collateral Trustee’s Duties in Respect of
Collateral. Beyond the duties set forth in this Agreement, the Collateral
Trustee shall not have any duty to the Grantors, any of the Secured Debt
Representatives or any other holder of Guaranteed Obligations as to any
Collateral in the Collateral Trustee’s possession or control or in the
possession or control of any agent or nominee of the Collateral Trustee or as to
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto, except that the Collateral Trustee shall be
liable for its failure to exercise ordinary care in the handling of moneys and
securities and other property actually received by it.

 

- 16 -



--------------------------------------------------------------------------------

Section 4.07. Limitation by Law. All rights, remedies and powers provided by
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement invalid or unenforceable in whole or in
part.

Section 4.08. Absolute Rights of Secured Parties and Representatives.
Notwithstanding any other provision of this Agreement or any of the other
Security Documents to the contrary, each of the Secured Debt Representatives and
each of the other holders of Guaranteed Obligations has an absolute and
unconditional right to receive payment in cash of all of the Guaranteed
Obligations owing to it when the same becomes due and payable and at the time
and place and otherwise in the manner set forth in the applicable Secured Debt
Document, subject to the provisions of the applicable Secured Debt Document, and
the right of each such Secured Debt Representative and each such other holder of
Guaranteed Obligations to institute proceedings for the enforcement of such
payment on or after the date such payment becomes due and to assert its position
as a secured creditor in a proceeding under the Bankruptcy Law in which the
Grantor is a debtor, and the obligation of the Grantor to pay all of the
Guaranteed Obligations at the time and place expressed in the applicable Secured
Debt Document, shall not be impaired or affected by this Agreement or the other
Security Documents. In addition, the right of any Secured Debt Representative,
on behalf of itself or on behalf of any such holders of Guaranteed Obligations
or the right of holders of Guaranteed Obligations, to receive payment or
security from sources other than the Collateral shall not be, and is not hereby,
impaired or affected in any manner. Without limiting the generality of the
foregoing provisions of this Section 4.08, no Secured Debt Representative, on
behalf of itself or on behalf of any holders of Guaranteed Obligations, and no
other holder of Guaranteed Obligations shall be obligated to share with any
other Secured Debt Representative or any other holders of Secured Obligations
any proceeds of any collateral, guarantee or right of setoff other than pursuant
to, and to the extent expressly required under, this Agreement, the other
Security Documents and/or the Secured Debt Documents to which it is a party; nor
shall the right of any Secured Debt Representative or any holder of Guaranteed
Obligations to receive its share of any amounts maintained in the Collateral
Account, if any, or any proceeds of any of the Collateral, or any part thereof,
under the terms of this Agreement and the other Security Documents be diminished
or affected in any way by its right to receive proceeds of any other collateral
or right of setoff, or payment upon a guarantee or from any other source (except
to the extent expressly provided for in the Order of Application and the
definition of “Equally and Ratably”).

ARTICLE V

APPLICATION OF PROCEEDS

Section 5.01. Application of Proceeds. (a) If, pursuant to the exercise by the
Collateral Trustee of any rights and remedies set forth in any Security
Document, any Collateral is sold or otherwise realized upon by the Collateral
Trustee, the proceeds received by the Collateral Trustee in respect of such
Collateral shall be deposited in the Collateral Account, and all such moneys
held by the Collateral Trustee in the Collateral Account, shall, to the extent
available for distribution, and subject to Sections 5.02 and 5.03 below, be
distributed by the

 

- 17 -



--------------------------------------------------------------------------------

Collateral Trustee on each date upon which a distribution is made in accordance
with Section 5.04 hereof (each, a “Distribution Date”) as follows:

FIRST, to the payment of all reasonable legal fees and expenses and other
reasonable costs or expenses or other liabilities of any kind incurred by the
Collateral Trustee or any co-trustee, agent or sub-agent in connection with any
Security Document and reasonable reserves for any of the foregoing anticipated
to be incurred (provided that any such reserves not actually applied to the
foregoing shall be applied in accordance with this Section 5.01), including the
reimbursement to any Secured Debt Representative of any amounts theretofore
advanced by such Secured Debt Representative for the payment of such fees, costs
and expenses;

SECOND, to the payment (without duplication) of the Collateral Trustee’s Fees
which are unpaid, including the reimbursement to any Secured Debt Representative
of any amounts theretofore advanced by such Secured Debt Representative for the
payment of the Collateral Trustee’s Fees;

THIRD, to the respective Secured Debt Representatives for application to the
Guaranteed Obligations Equally and Ratably until all Guaranteed Obligations have
been paid in full in cash; and

FOURTH, any surplus remaining after the payment in full in cash of all of the
Guaranteed Obligations shall be paid to the Company, its successors or assigns,
or to whomsoever may be lawfully entitled to receive the same, or as a court of
competent jurisdiction may direct.

(b) It is expressly acknowledged and agreed that the Secured Debt
Representatives shall have the right, but not the obligation, to advance funds
and make payments as described in clauses FIRST and SECOND of Section 5.01(a)
hereof.

Section 5.02. Application of Withheld Amounts. If on any Distribution Date any
amounts on deposit to the Collateral Account are distributable to any Secured
Debt Representative, and if such Secured Debt Representative shall have given
notice to the Collateral Trustee on or prior to such Distribution Date that all
or a portion of such proceeds which are otherwise distributable to such Secured
Debt Representative shall be held by the Collateral Trustee on behalf of such
Secured Debt Representative for the benefit of the holders of Guaranteed
Obligations represented by such Secured Debt Representative, then the Collateral
Trustee shall hold such amount in a separate cash collateral account of the
Collateral Trustee for the benefit of such Secured Debt Representative and such
holders of the applicable Guaranteed Obligations, until such time as such
Secured Debt Representative shall deliver a written request for the delivery
thereof from such account to such Secured Debt Representative. If after the
deposit of any proceeds into a separate cash account pursuant to the foregoing
sentence, upon notice by the applicable Secured Debt Representative, the
Guaranteed Obligations represented by any such Secured Debt Representative shall
have been repaid in full in cash on any date, then (a) upon the written request
of an Authorized Officer of the Company certifying as to such payment in full in
cash, and (b) after delivery of a copy of such request by the Collateral Trustee
to such Secured Debt Representative, together with notice that any objection
must be made

 

- 18 -



--------------------------------------------------------------------------------

within ten (10) Business Days, if the Collateral Trustee shall not have received
a written notice of objection from such Secured Debt Representative within ten
(10) Business Days after such Secured Debt Representative’s receipt of such
copy, promptly following such ten (10) Business Days (or the earlier receipt by
the Collateral Trustee of the written consent of such Secured Debt
Representative), any amounts held on account for such Secured Debt
Representative pursuant to this Section 5.02 shall be again deposited by the
Collateral Trustee in the Collateral Account and thereafter distributed as
provided in Section 5.01(a). If the Company shall have failed to deliver to the
Collateral Trustee the request provided for in clause (a) of the immediately
preceding sentence, the Collateral Trustee shall take instructions from an Act
of Guaranteed Debtholders and the Collateral Trustee shall not be required to
make any distributions until such instructions are received. The Collateral
Trustee shall invest amounts on deposit to any such account in accordance with
the provisions of Section 3.01(b) hereof.

Section 5.03. Release of Amounts in Collateral Account. (a) Amounts
distributable to a Secured Debt Representative on any Distribution Date shall be
paid to such Secured Debt Representative for the benefit of such Secured Debt
Representative and the holders of Guaranteed Obligations represented by such
Secured Debt Representative by the Collateral Trustee (or deposited to a cash
collateral account for the benefit of such Secured Debt Representative and the
holders of the Secured Obligations represented by such Secured Debt
Representative pursuant to Section 5.02) upon receipt by the Collateral Trustee
of a written certificate of such Secured Debt Representative setting forth
appropriate payment instructions for such Secured Debt Representative. If no
such certificate is delivered by a Secured Debt Representative within ten
(10) Business Days, the Collateral Trustee shall deposit amounts otherwise
distributable to such Secured Debt Representative to a cash collateral account
for the benefit of such Secured Debt Representative and the holders of the
Guaranteed Obligations represented by such Secured Debt Representative pursuant
to Section 5.02 hereof.

Section 5.04. Distribution Date. During a Default Period, any amounts on deposit
in the Collateral Account shall, on the date set forth in an Act of Guaranteed
Debtholders (with a copy to the Company), be distributed as provided in this
Article V.

ARTICLE VI

AGREEMENTS WITH THE COLLATERAL TRUSTEE

Section 6.01. Delivery of Agreements. The Company shall deliver to the
Collateral Trustee (a) a true and complete copy of each principal Secured Debt
Document and each Security Document, as in effect on the date hereof, and (b) an
opinion of counsel, from counsel reasonably satisfactory to the Collateral
Trustee, addressing the enforceability of the Security Documents and the
creation and perfection of the Liens created thereby, in form and substance
reasonably satisfactory to the Collateral Trustee. The Company will deliver to
the Collateral Trustee, promptly upon the execution thereof, a true and complete
copy of each principal Secured Debt Document and any and all Security Documents
entered into subsequent to the date hereof and a true and complete copy of any
and all amendments, modifications or supplements to any of the foregoing.

 

- 19 -



--------------------------------------------------------------------------------

Section 6.02. Information. Each Secured Debt Representative agrees that it shall
deliver to the Collateral Trustee, with a copy to each of the other Secured Debt
Representatives, from time to time within five (5) Business Days after the
request of the Collateral Trustee, a written statement of the amount of
Guaranteed Obligations represented by such Secured Debt Representative (the
“Statement of Amount”), setting forth, with respect to each class of Guaranteed
Obligations represented by such Secured Debt Representative, (A) the aggregate
principal amount of Indebtedness in respect thereof, (B) the accrued and unpaid
interest in respect thereof, (C) the accrued and unpaid fees and other amounts
(if any) in respect thereof, (D) the aggregate amount of all other unpaid
amounts thereunder owing to such Secured Debt Representative, for its own
account and on behalf of the holders of Guaranteed Obligations represented by
such Secured Debt Representative, and (E) such other information regarding such
Secured Debt Representative or the holders of Guaranteed Obligations represented
by such Secured Debt Representative, all in such form as the Collateral Trustee
may reasonably request.

Section 6.03. Compensation and Expenses. The Company agrees to pay to the
Collateral Trustee and any co-trustee, agent, sub-agent or the agents of any of
the foregoing appointed hereunder, from time to time upon demand, (a) such
compensation for their services hereunder and under the other Security Documents
and for administering the Collateral Trust Estate, the Collateral Account and
any account or accounts established pursuant to this Agreement or any of the
other Security Documents as may be agreed in writing by the Company and (b) all
the reasonable fees, costs and expenses incurred by any of them (including,
without limitation, the reasonable fees and disbursements of counsel)
(i) arising in connection with the preparation, execution, delivery,
modification and termination of this Agreement and each other Security Document
or the enforcement of any of the provisions hereof or thereof, or (ii) incurred
or required to be advanced in connection with the administration of the
Collateral Trust Estate, the Collateral Account, any account or accounts
established pursuant to this Agreement or any of the other Security Documents,
the performance of its obligations under any of the Security Documents, the sale
or other disposition of any of the Collateral pursuant to any Security Document,
or the preservation, protection or defense of their rights under any Security
Document, or in and to the Collateral, the Collateral Account, any account or
accounts established pursuant to this Agreement, or any of the other Security
Documents or the Collateral Trust Estate. As security for such payment, the
Collateral Trustee, on behalf of itself and its co-trustees, agents, sub-agents
and the agents of any of the foregoing shall have a Lien upon all Collateral and
other property and funds held or collected by the Collateral Trustee as part of
the Collateral Trust Estate to secure such Secured Obligations in accordance
with the Order of Application. The Company’s obligation under this Section 6.03
shall survive the termination of this Agreement.

Section 6.04. Stamp and Other Similar Taxes. The Company agrees to indemnify and
hold harmless the Collateral Trustee and each co-trustee, agent or sub-agent of
the Collateral Trustee, from any present or future claim for liability for any
stamp or other similar tax and any penalties or interest with respect thereto,
which may be assessed, levied or collected by any jurisdiction in connection
with this Agreement, any Security Document, the Collateral Trust Estate, the
Collateral Account, any account or accounts established pursuant to this
Agreement or any Collateral. The obligations of the Company under this
Section 6.04 shall survive the termination of this Agreement.

 

- 20 -



--------------------------------------------------------------------------------

Section 6.05. Filing Fees, Excise Taxes, Etc. The Company agrees to pay or to
reimburse the Collateral Trustee, and each co-trustee, agent or sub-agent of the
Collateral Trustee, for any and all amounts in respect of all reasonable search,
filing, recording and registration fees, taxes, excise taxes and other similar
imposts which may be payable or determined to be payable in respect of the
execution, delivery, performance and enforcement of this Agreement and each
other Security Document. The obligations of the Company under this Section 6.05
shall survive the termination of this Agreement.

Section 6.06. Indemnification. The Company agrees to indemnify and hold harmless
the Collateral Trustee, each co-trustee, agent or sub-agent of the Collateral
Trustee and their respective Related Parties (each of the foregoing, an
“Indemnified Party”) (to the full extent permitted by applicable law) from and
against any and all claims, demands, losses, judgments, damages, expenses and
liabilities (including liabilities for penalties) incurred by or asserted
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, any violation or breach of any Environmental Law by the
Company, any Environmental Claim arising out of the management, use, control,
ownership, or operation of the Collateral, or any actual or prospective
investigation, claim, litigation or other proceeding (whether based on contract,
tort or other theory and regardless of whether or not any Indemnified Party is a
party thereto) related to the entering into and/or performance of any Security
Document, or any other agreement or instrument contemplated by any of the
foregoing or the consummation of any other transaction contemplated in any
Security Document, including following any instruction or other direction upon
which the Collateral Trustee is authorized to rely pursuant to the terms of this
Agreement, including the reasonable fees and disbursements of counsel incurred
in connection with any such investigation, claim, litigation or other proceeding
(but excluding any such losses, liabilities, claims, demands, judgments, damages
or expenses of an Indemnified Party to the extent incurred by reason of the
gross negligence or willful misconduct of such Indemnified Party, as determined
by a final and non-appealable order or judgment of a court of competent
jurisdiction). If any proceeding, including any governmental investigation,
shall be instituted involving any Indemnified Party, in respect of which
indemnity may be sought against the Company, such Indemnified Party shall
promptly notify the Company in writing, and the Company shall assume the defense
thereof on behalf of such Indemnified Party including the employment of counsel
(reasonably satisfactory to such Indemnified Party) and payment of all
reasonable fees and expenses. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Collateral Trustee be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Collateral Trustee has been advised of
the likelihood of such loss or damage and regardless of the form of action. Any
Indemnified Party shall have the right to employ separate counsel in any such
proceeding and participate in the defense thereof, but the fees and expenses of
such separate counsel shall be at the expense of such Indemnified Party unless
(i) the employment of such separate counsel has been specifically authorized by
the Company or (ii) the named parties to any such action (including any
impleaded parties) include such Indemnified Party and the Company and such
Indemnified Party shall have been advised by counsel that there may be one or
more legal defenses available to such Indemnified Party which are different from
or in addition to those available to the Company (in which case the Company
shall not have the right to assume the defense of such action on behalf of such
Indemnified Party). At any time after the Company has assumed the defense of any
proceeding involving any Indemnified Party in respect of which indemnity has
been sought against the Company, such Indemnified Party may elect, by written

 

- 21 -



--------------------------------------------------------------------------------

notice to the Company, to withdraw its request for indemnity and thereafter the
defense of such proceeding shall be maintained by counsel of the Indemnified
Party’s choosing and at the Indemnified Party’s expense. The foregoing indemnity
agreement includes any reasonable costs incurred by an Indemnified Party in
connection with any action or proceeding which may be instituted in respect of
the foregoing by the Collateral Trustee or any co-trustee, agent or sub-agent
for the Collateral Trustee, or by any other Person either against the Collateral
Trustee, or any co-trustee, agent or sub-agent for the Collateral Trustee, or in
connection with which any officer or employee of any of the foregoing is called
as a witness or deponent, including, but not limited to, the reasonable fees and
disbursements of counsel, any reasonable out-of-pocket costs incurred in
appearing as a witness or in otherwise complying with legal process served upon
them. The obligations of the Company under this Section 6.06 shall survive the
termination of this Agreement and the resignation or removal of the Collateral
Trustee for any reason. Any amount due under this Section 6.06 shall be payable
by the Company promptly after written demand therefor.

Section 6.07. Further Assurances. (a) The Company agrees, from time to time, at
its own expense, to execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, and cause the Subsidiary Guarantors to
promptly execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further documents, financing
statements and continuations thereof, notices of assignment, transfers,
certificates, assurances and other instruments, and to take such actions, in
each case, as may be reasonably necessary or desirable, or as the Collateral
Trustee, any co-trustee, sub-agent or agent, or pursuant to an Act of Guaranteed
Debtholders, may reasonably request from time to time in order (i) to carry out
more effectively the purposes of this Agreement, (ii) to subject to the Liens
and security interests created by any of the Security Documents any of the
properties, rights or interests of the Grantors covered or now or hereafter
intended to be covered by any of the Security Documents, (iii) to perfect and
maintain the validity, effectiveness and priority of any of the Security
Documents and the Liens and security interests intended to be created thereby,
(iv) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm unto the Collateral Trustee, the rights granted or now or hereafter
intended to be granted to the Collateral Trustee under any Security Document or
under any other instrument executed in connection with any Security Document to
which it is or may become a party, and (v) to enable the Collateral Trustee to
exercise and enforce its rights and remedies hereunder and under each other
Security Document with respect to any Collateral; provided, however, that this
Section 6.07 shall not be construed to require the Grantor to grant any interest
in, increase the amount at any limited Lien on or change the priority to, any
Collateral other than pursuant to any other Secured Debt Document. Without
limiting the generality of the foregoing, the Grantors will take any action
required to be taken by them pursuant to any Security Document.

(b) Without limiting the Company’s obligations under clause (a) above, the
Grantors hereby authorize the Collateral Trustee to file continuation statements
and to file one or more financing or continuation statements relative to all or
any part of the Collateral, and amendments thereto to correct the name and
address of a Grantor or the Collateral Trustee or to correct the description of
the “Collateral” contained in any of the Security Documents to be consistent
with the description of the Collateral contained in such Security Document, in
each case without the signature of the Grantor where permitted by law and which
shall be filed by the Collateral Trustee upon the receipt of an instruction
letter from the Company or an Act of Guaranteed

 

- 22 -



--------------------------------------------------------------------------------

Debtholders requesting the taking of such action and attaching the form of
financing statement. A photocopy or other reproduction of this Agreement, any
other Security Document or any financing statement covering the Collateral or
any part thereof shall be sufficient as a financing statement where permitted by
law.

(b) Each Grantor will furnish such information about itself or any of the
Collateral as the Collateral Trustee may reasonably request from time to time
and agrees that it will not change its jurisdiction of organization without 30
days prior notice to the Collateral Trustee.

Section 6.08. Withdrawal from Series 2006 Cash Collateral Fund. In the event the
Collateral Trustee is notified by the Trustee for the Series 2006 Bonds or by
the Company that the funds received or to be received from the Company or any
Subsidiary Guarantor will be insufficient, without taking into account any
amounts available in the Debt Service Reserve Fund maintained under the
Indenture, to make the next required payment of debt service on the Series 2006
Bonds in a notice stating the amount of such insufficiency, the Collateral
Trustee will promptly withdrawal such amount from the Cash Collateral Fund and
transfer it to the Trustee for deposit in the Bond Fund established under the
Indenture. In addition, the Company may, after notice to the Trustee and the
Bondholders, withdraw funds from the Cash Collateral Fund to cure an event
which, absent the application of such funds, would become an Event of Default
under the Loan Agreement or the Trust Indenture relating to the Series 2006
Bonds ro the Guarantee Agreement, by presenting to the Collateral Trustee an
officer’s certificate of the Company certifying to such effect.

Section 6.09. Withdrawal from Major Maintenance Fund. The Company may withdraw
funds at any time from the Major Maintenance Fund to pay costs of capital
expenditures (which may include replacement equipment) for any Facilities upon
delivery to the Collateral Trustee of a certificate specifying such capital
expenditures.

ARTICLE VII

THE COLLATERAL TRUSTEE

Section 7.01. Declaration of Trust. The Collateral Trustee, for itself, its
co-trustees, agents, sub-agents and its successors, hereby accepts the trusts
created by this Agreement upon the terms and conditions hereof, including those
contained in this Article VII. Further, the Collateral Trustee, for itself, its
co-trustees, agents, sub-agents and its successors, does hereby declare that it
will hold all of the estate, right, title and interest in (a) the Collateral
Trust Estate and the Collateral Account upon the trust herein set forth for the
benefit of the holders of the Guaranteed Obligations as provided herein, and
(b) each account as may be established pursuant to Section 5.02 at the request
of a Secured Debt Representative upon the trust herein set forth and for the
benefit of such Secured Debt Representative on its own behalf and on behalf of
the holders of Guaranteed Obligations represented by such Secured Debt
Representative as provided herein.

Section 7.02. Exculpatory Provisions. (a) Neither the Collateral Trustee nor any
co-trustee, agent or sub-agent shall be responsible in any manner whatsoever for
the correctness of any recitals, statements, representations or warranties
contained herein or in any of the other

 

- 23 -



--------------------------------------------------------------------------------

Security Documents, all of which are made solely by the Grantors. Neither the
Collateral Trustee nor any co-trustee, agent or sub-agent makes any
representations as to the value or condition of the Collateral Trust Estate, the
Collateral Account or any part thereof, or as to the title of the Grantors
thereto or as to the security afforded by this Agreement or any of the other
Security Documents or as to the validity, execution (except its own execution),
enforceability, legality or sufficiency of this Agreement, any other Security
Document or any Secured Debt Document, and neither the Collateral Trustee nor
any co-trustee, agent or sub-agent shall incur any liability or responsibility
in respect of any such matters. Neither the Collateral Trustee nor any
co-trustee, agent or sub-agent shall be responsible for insuring the Collateral
Trust Estate or for the payment of taxes, charges, assessments or Liens upon the
Collateral Trust Estate or the Collateral Account or otherwise as to the
maintenance of the Collateral Trust Estate or the Collateral Account, except
that in the event that any Collateral Trustee or any co-trustee, agent or
sub-agent enters into possession of a part or all of the Collateral Trust Estate
or the Collateral Account, such Person shall act as a trustee with respect to
the part in its possession.

(b) The Collateral Trustee shall not be required to ascertain or inquire as to
the performance by the Grantors of any of the covenants or agreements contained
herein, in any other Security Document or any Secured Debt Document.

Section 7.03. Delegation of Duties. The Collateral Trustee may execute any of
the trusts or powers hereof and perform any right, power, remedy or duty
hereunder either directly or by or through co-trustees, agents, sub-agents or
attorneys-in-fact (which shall not include officers and employees of a Grantor
or any affiliate of a Grantor). The Collateral Trustee shall be entitled to rely
upon advice of reasonably selected counsel and other professionals concerning
all matters pertaining to such trusts, powers and duties. The Collateral Trustee
shall not be responsible for the negligence or misconduct of any co-trustees,
agents, sub-agents or attorneys-in-fact reasonably selected by them in good
faith.

Section 7.04. Reliance by Collateral Trustee. (a) Whenever in the administration
of the trusts of this Agreement or, pursuant to any other Security Document, the
Collateral Trustee shall deem it necessary or desirable that a matter be proved
or established for the purpose of the taking, suffering or omitting any action
by the Collateral Trustee or any of its co-trustees, agents or sub-agents,
unless otherwise provided herein and provided no Default Period then exists,
such matter may be deemed to be conclusively proved or established by a
certificate of an Authorized Officer of the Company delivered to the Collateral
Trustee and each of the Secured Debt Representatives, and such certificate shall
constitute a full warranty to the Collateral Trustee or any of its co-trustees,
agents or sub-agents for any action taken, suffered or omitted in reliance
thereon unless (i) the Collateral Trustee shall have actual knowledge of an
inaccuracy therein or (ii) unless otherwise provided herein any Secured Debt
Representative shall provide contrary information in writing with respect to
such matter within ten (10) Business Days after receipt thereof by such Secured
Debt Representative, in which case, unless such Secured Debt Representative and
the Company can reach agreement on such issue within a period of ten
(10) Business Days, the Collateral Trustee shall appoint, at the expense of the
Company, an independent arbitrator (who shall be reasonably acceptable to the
Company and the Secured Debt Representatives) to resolve the dispute. If a
Default exists, such matter shall be deemed to be conclusively established as
directed in an Act of the Guaranteed Debtholders.

 

- 24 -



--------------------------------------------------------------------------------

(b) The Collateral Trustee and any co-trustee, agent or sub-agent may consult
with independent counsel, independent public accountants and other reasonably
necessary experts selected by it (excluding counsel to, or any officer or
employee of, a Grantor or any affiliate of a Grantor) and any opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered by it hereunder in accordance therewith unless the
Collateral Trustee or any co-trustee, agent or sub-agent has actual knowledge of
a reason to question the validity or accuracy of such opinion or of any
assumptions expressed therein as the basis for such opinion. The Collateral
Trustee shall have the right at any time to seek instructions concerning the
administration of the Collateral Trust Estate or the Collateral Account or any
account established pursuant to this Agreement from any court of competent
jurisdiction.

(c) The Collateral Trustee and any co-trustee, agent or sub-agent may rely, and
shall be fully protected in acting, upon any resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document which it reasonably believes to be genuine and to have been
signed or presented by the proper party or parties or, in the case of telecopies
and telexes, to have been sent by the proper party or parties. In the absence of
its gross negligence or willful misconduct, the Collateral Trustee and any
co-trustee, agent or sub-agent may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
notices, certificates or opinions furnished to the Collateral Trustee that
conform to the requirements of this Agreement or any other Security Document.

Section 7.04. Limitations on Duties of the Collateral Trustee. (a) The
Collateral Trustee undertakes to perform only the duties expressly set forth
herein and in the other Security Documents, and no implied covenant or
obligation shall be read into this Agreement or any of the other Security
Documents against the Collateral Trustee or any co-trustee, agent or sub-agent.
The permissive rights of the Collateral Trustee hereunder shall not be deemed to
be obligations of the Collateral Trustee.

(b) The Collateral Trustee and any co-trustee, agent or sub-agent may exercise
the rights and powers granted to it by this Agreement and the other Security
Documents, but only pursuant to the terms of this Agreement and the other
Security Documents and where applicable in accordance with any Act of the
Secured Debtholders. Neither the Collateral Trustee nor any co-trustee, agent or
sub-agent shall be liable with respect to any action taken or omitted by it in
accordance with this Agreement and the Security Documents and in accordance with
an Act of Guaranteed Debtholders.

(c) Except as otherwise expressly provided in this Agreement or in any other
Security Document, the Collateral Trustee shall not be under any obligation to
take any action which is discretionary with the Collateral Trustee under the
provisions hereof or under any other Security Document except pursuant to an Act
of Guaranteed Debtholders. The Collateral Trustee shall furnish each Secured
Debt Representative, each certificate or other paper furnished to the Collateral
Trustee by the Grantor, by any Secured Debt Representative, or by any other
Person, under or in respect of this Agreement, any other Security Document or
any of the Collateral Trust Estate.

 

- 25 -



--------------------------------------------------------------------------------

(d) The Collateral Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement or any other Secured Document at
the request or direction of an Act of Guaranteed Debtholders pursuant to this
Agreement, unless the Collateral Trustee shall have been furnished security or
indemnity satisfactory to the Collateral Trustee in its sole discretion against
the costs, expenses and liabilities which might be incurred by it in complying
with such request or direction, including indemnity for Environmental Claims.

Section 7.06. Moneys to Be Held in Trust. All moneys received by the Collateral
Trustee under or pursuant to any provision of this Agreement or any other
Security Document shall be segregated and held in trust for the purposes for
which they were paid or are held and the Collateral Trustee shall exercise
ordinary care in the handling of any such moneys actually received by it.

Section 7.07. Resignation and Removal of Collateral Trustee. (a) The Collateral
Trustee may at any time, by giving 30 days’ prior written notice to the Grantors
and the Secured Debt Representatives, resign and be discharged of its
responsibilities hereby created, such resignation to become effective upon the
appointment of a successor trustee or trustees by the Company with the consent
by an Act of Guaranteed Debtholders. The Collateral Trustee may be removed at
any time (with or without cause) and a successor trustee or trustees appointed
by an Act of Guaranteed Debtholders and, except during a Default Period, the
affirmative vote of Company; provided, that the Collateral Trustee shall be
entitled to its fees and expenses accrued to the date of resignation or removal.
If no successor trustee or trustees shall be appointed and approved within
30 days after the date of the giving of the aforesaid notice of resignation or
within 30 days after the date of such vote for removal, the Collateral Trustee
shall or the Company or the holders of the Guaranteed Obligations through an Act
of Guaranteed Debtholders may, under the respective circumstances described
above, apply to any court of competent jurisdiction to appoint a successor
trustee or trustees to act until such time, if any, as a successor trustee or
trustees shall have been appointed as above provided. Any successor trustee or
trustees so appointed by such court shall immediately and without further act be
superseded by any successor trustee or trustees approved as above provided.

(b) If at any time the Collateral Trustee shall become incapable of acting, or
if at any time a vacancy shall occur in the office of the Collateral Trustee for
any other cause, a successor trustee or trustees shall be promptly appointed as
described above, and the powers, duties, authority and title of the predecessor
trustee or trustees terminated and cancelled without procuring the resignation
of such predecessor trustee or trustees, and without any formality (except as
may be required by applicable law) other than appointment and designation of a
successor trustee or trustees in writing, duly acknowledged, delivered to the
predecessor trustee or trustees and the Grantors, and filed for record in each
public office, if any, in which this Agreement is required to be filed.

(c) The appointment and designation referred to above shall, after any required
filing, be full evidence of the right and authority of the Collateral Trustee to
make the same and of all the facts therein recited, and this Agreement shall
vest in such successor trustee or trustees, without any further act, deed or
conveyance, all of the estate and title of its predecessor, and upon such filing
for record the successor trustee or trustees shall become fully vested with all
the estates, properties, rights, powers, trusts, duties, authority and title of
its predecessor; but such

 

- 26 -



--------------------------------------------------------------------------------

predecessor shall, nevertheless, execute and deliver an instrument transferring
to such successor all the estates, properties, rights, powers, trusts, duties,
authority and title of such predecessor hereunder and shall deliver all
securities and moneys held by it or them to such successor trustee or trustees.
Should any deed, conveyance or other instrument in writing from a Grantor be
required by any successor trustee or trustees for more fully and certainly
vesting in such successor trustee or trustees the estates, properties, rights,
powers, trusts, duties, authority and title vested or intended to be vested in
the predecessor trustee or trustees, any and all such deeds, conveyances and
other instruments in writing shall, on request of such successor trustee or
trustees, be executed, acknowledged and delivered by that Grantor.

(d) Any required filing or recording of the instrument appointing a successor
trustee or trustees as hereinabove provided shall be at the expense of the
Company. The resignation of any trustee or trustees and the instrument removing
any trustee or trustees, together with all other instruments, deeds and
conveyances provided for in this Article VII shall, if permitted by applicable
law, be forthwith recorded, registered and filed by, and at the expense of, the
Company, wherever this Agreement is recorded, registered and filed.

Section 7.08. Status of Collateral Trustee. Every Collateral Trustee initially
appointed or appointed pursuant to Section 7.07(a) shall be a bank or trust
company in good standing and having power so to act, incorporated under the laws
of the United States or any state thereof or the District of Columbia and having
a corporate trust office within a state acceptable to the Company and the
Secured Debt Representatives and (b) shall have capital, surplus and undivided
profits of not less than $100,000,000, if there be such an institution with such
capital, surplus and undivided profits willing, qualified and able to accept the
trust upon reasonable or customary terms.

Section 7.09. Merger of the Collateral Trustee. Any corporation or association
into which the Collateral Trustee may be merged, or with which it may be
consolidated, or any corporation or association resulting from any merger or
consolidation to which the Collateral Trustee shall be a party, or to whom
substantially all of the Collateral Trustee’s corporate trust business is sold,
shall be the Collateral Trustee under this Agreement without the execution or
filing of any paper or any further act on the part of the parties hereto.

Section 7.10. Collateral Trustee Appointed Attorneys-in-Fact. Each Grantor
hereby irrevocably constitutes and appoints the Collateral Trustee and any
officer, employee or agent thereof, with full power of substitution, as its true
and lawful attorneys-in-fact with full power and authority in the name of the
Grantor or in its own name and in the place and stead of the Grantor, from time
to time during a Default Period by direction of an Act of Guaranteed
Debtholders, to take any action and to execute any instrument which the same may
deem necessary or advisable to accomplish the purposes of this Agreement or any
other Security Document, including, without limitation, to receive, endorse and
collect all instruments made payable to the Grantor representing any dividend,
interest payment or other distribution in respect of the Collateral or any part
thereof and to give full discharge for the same in accordance with the terms of
the Security Documents. Each Grantor acknowledges and agrees that the foregoing
power of attorney is coupled with an interest and may not be revoked or modified
except with the consent of the Collateral Trustee or as otherwise provided
herein.

 

- 27 -



--------------------------------------------------------------------------------

Section 7.11. Ordinary Care. The Collateral Trustee and all co-trustees, agents
and/or sub-agents for the Collateral Trustee shall be deemed to have exercised
ordinary care in the custody and preservation of the Collateral in their
possession if the Collateral is accorded treatment substantially equal to that
which the Collateral Trustee or such co-trustees, agents and/or sub-agents for
the Collateral Trustee accord their own property. It is understood and agreed
that the Collateral Trustee (and any co-trustee, agent or sub-agent for the
Collateral Trustee) shall not have any responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not the Collateral
Trustee (or any such co-trustee, agent or sub-agent) shall have or be deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral.

Section 7.12. Company Consent for Certain Actions. Notwithstanding the foregoing
provisions of this Article VII, while no Default Period exists, without the
prior written consent of the Company, which consent shall not be unreasonably
withheld, the Collateral Trustee shall not appoint any co-trustees, agents or
sub-agents other than the Collateral Trust Agent.

ARTICLE VIII

RELEASE OF COLLATERAL

Section 8.01. Requested Releases of Collateral. Each Grantor may from time to
time request in writing the release of the Lien of the Security Documents in
respect of all or any portion of the Collateral of that Grantor upon notice to
the Collateral Trustee from an Authorized Officer of the Grantor (a “Notice of
Release”), which Notice of Release shall be delivered to the Collateral Trustee
and each Secured Debt Representative at least ten (10) Business Days prior to
the date of the proposed release of such portion of Collateral (unless a shorter
period of time is acceptable to the Collateral Trustee and the Secured Debt
Representatives) and shall:

(a) specify the portion of Collateral to be so released or if all of the
Collateral is to be so released, and the anticipated date for such release,

(b) certify that such release is in compliance with the terms of the Secured
Debt Documents and the Guarantee Agreement, that all conditions to such release
under the Secured Debt Documents and the Guarantee Agreement have been satisfied
or waived or if not, will be satisfied on or before such release, and that
either (i) no Default Period exists or (ii) a Default Period exists, but the
consent of the Required Guaranteed Debtholders to such release has been
received,

(c) certify (i) an attached copy of the Act of Guaranteed Debtholders consenting
to such release, (ii) if the certification in clause (b)(ii) above applies, an
attached copy of the written consent to such release by the Required Guaranteed
Debtholders and (iii) that any conditions to the consent by the Act of
Guaranteed Debtholders have been satisfied or waived or if not, will be
satisfied on or before to such release, and

(d) specify the period of time within which the Secured Debt Representative must
deliver any objection.

 

- 28 -



--------------------------------------------------------------------------------

If a Notice of Release is received by the Collateral Trustee in accordance with
the immediately preceding sentence, then the Lien of the Security Documents in
the Collateral specified therein shall automatically, without further action, be
released on the date of the proposed release, and the Collateral Trustee shall
take action under Section 8.04 with respect thereto; provided, however, that if
prior to the date of such release the Collateral Trustee shall have received a
notice from or on behalf of any Secured Debt Representative that any of the
certifications contained in the Notice of Release were incorrect, such release
shall not occur until such notice from such Secured Debt Representative shall
have been withdrawn.

Section 8.02. Automatic Releases of Collateral. Upon the occurrence of the
following, the Lien of the Security Documents in the applicable Collateral
specified below shall automatically, without further action, be released:

(a) With respect to any Collateral that shall be sold, transferred or otherwise
disposed of, provided, that such sale, transfer or other disposition does not
violate the terms of any Secured Debt Document, upon such sale, transfer or
other disposition, the Lien of the Security Documents in such Collateral shall
automatically, without further action, be released.

(b) With respect to amounts distributed by the Collateral Trustee from the
Collateral Account pursuant to, and in accordance with the provisions of this
Agreement, upon such distribution, the Lien of the Security Documents in such
amounts shall automatically, without further action, be released.

(c) With respect to any Collateral for which the release of the Lien of the
Security Documents is provided for pursuant to a provision of any Security
Document (other than this Article VIII), the Lien of the Security Documents on
such Collateral shall automatically, without further action, hereunder be
released as provided in such provision.

Following any of the foregoing, and receipt by the Collateral Trustee of written
certification thereof by the Company, then the Collateral Trustee shall take
action under Section 8.04 with respect thereto.

Section 8.03. Release Upon Termination of Collateral Trust. Provided that no
Default Period exists, the Lien of the Security Documents in all Collateral
shall automatically, without further action, be released if (a) no Guaranteed
Debt is outstanding. Following receipt by the Collateral Trustee of written
certification thereof by an Authorized Officer of the Company, the Collateral
Trustee shall take action under Section 8.04 with respect thereto.

Section 8.04. Procedures for and Effect of Release of Collateral.

(a) For any release of Collateral under Sections 8.01, 8.02 or 8.03 above, on or
before the date of the release of Collateral (or if not feasible on or before
such date, as promptly thereafter as possible, but in no event to exceed five
(5) Business Days thereafter), the Company shall prepare and, at the Company’s
written direction, the Collateral Trustee shall execute written releases
(including, without limitation, Uniform Commercial Code release statements,
mortgage lien releases and, if applicable, instruments of satisfaction,
discharge and/or reconveyance) ready for filing or recording as to the
Collateral released, and any items of Collateral in the possession of the
Collateral Trustee or any sub-agent that are released shall be returned promptly
to the

 

- 29 -



--------------------------------------------------------------------------------

appropriate Grantor or as otherwise directed by the Grantor. Any execution and
delivery of releases pursuant to this Section 8.04(a) shall be without recourse
to or warranty (either express or implied) by the Collateral Trustee, and upon
execution and delivery shall be conclusive and binding and may be relied upon by
any Person.

(b) Upon the effectiveness of the release of the Collateral pursuant to
Section 8.03, and subject to paragraph (c) below, all right, title and interest
of the Collateral Trustee and the holders of the Secured Obligations in, to and
under the Collateral Trust Estate, the Collateral and the Security Documents
shall terminate and shall revert to the appropriate Grantor, and the estate,
right, title and interest of the Collateral Trustee therein shall thereupon
cease; and in such case, upon the written request of the Company, and at the
cost and expense of the Grantor, the Collateral Trustee shall promptly execute
and deliver a satisfaction of the Security Documents and such instruments as are
necessary or desirable to terminate and remove of record any documents
constituting public notice of the Security Documents and the security interests
granted thereunder and shall transfer, or cause to be transferred, and shall
deliver or cause to be delivered to the appropriate Grantor, all property,
including all moneys, instruments and securities of the Grantor then held by the
Collateral Trustee. The cancellation and satisfaction of the Security Documents
shall be without prejudice to the rights of the Collateral Trustee or any
successor trustee or trustees to charge and be reimbursed for any expenditures
which they may thereafter incur in connection therewith.

(c) Notwithstanding paragraph (b) above, upon the effectiveness of the release
of Collateral pursuant to Section 8.03, any moneys held in any account which has
been established at the request of any Secured Debt Representative pursuant to
Section 5.02 shall be released only upon receipt by the Collateral Trustee from
the applicable Secured Debt Representative of written instructions to do so. If
the Collateral Trustee shall not have received an instruction so to release such
Collateral, the Collateral Trustee shall not release such Collateral unless and
until the applicable Secured Debt Representative or a court of competent
jurisdiction so directs the Collateral Trustee.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Amendments, Supplements and Waivers. (a) With the prior written
consent of the Collateral Trustee acting at the direction of an Act of
Guaranteed Debtholders (except as provided below), the Grantor may, from time to
time, enter into written amendments or agreements supplemental hereto or to any
other Security Document for the purpose of adding to or waiving any provision of
this Agreement or such Security Document, granting any consent required under
any other Security Documents or changing any of the terms thereof; provided that

(i) any consent, amendment or supplement that has the effect solely of adding or
maintaining Collateral, securing additional Guaranteed Obligations that were
otherwise permitted by the terms of the Secured Debt Documents to be secured by
the Collateral or preserving or perfecting the Liens on the Collateral or the
rights of the Collateral Trustee therein will become effective when executed and
delivered by the Grantor and the Collateral Trustee acting, for such purposes,
at the direction of the Grantor (and without the requirement of or direction by
an Act of Guaranteed Debtholders);

 

- 30 -



--------------------------------------------------------------------------------

(ii) no consent, amendment or supplement that (A) reduces, impairs or adversely
affects the right of any holder of a Guarantee to share in the proceeds of
Collateral as provided in Article V or require that the Liens of the Security
Documents be released, will be effective without the additional consent of such
holder or (B) amends or otherwise modifies Section 4.01 or the definitions of
“Act of Guaranteed Debtholders”, “Default”, “Default Period”, “Equally and
Ratably” or “Required Guaranteed Debtholders” set forth in Section 1.01, will be
effective without the additional consent of all holders of Guaranteed
Obligations;

(iii) no consent, amendment or supplement that imposes any obligation upon the
Collateral Trustee or any Secured Debt Representative in its individual capacity
or adversely affects the rights of the Collateral Trustee or any Secured Debt
Representative in its individual capacity will become effective without the
additional consent of the Collateral Trustee or such Secured Debt
Representative, in its individual capacity;

(iv) no consent, amendment or supplement for the purpose of releasing Collateral
will become effective without the consent of the Persons, if any, required to
effect a release of such Collateral in accordance with Article VIII at the time
of the amendment or supplement; and

(v) the Collateral Trustee need not enter into any consent, amendment or
supplement unless it shall have received certification from the Company to the
effect that such amendment or supplement will not result in a breach of any
Secured Debt Document.

(b) Notwithstanding the provisions of paragraph (a), any consent, amendment or
supplement for the following purposes will become effective when executed and
delivered by the Grantor and the Collateral Trustee acting, for such purposes,
at the direction of the Grantor (and without the requirement of or direction by
an Act of Guaranteed Debtholders):

(i) to add to the covenants of the Grantor for the benefit of the holders of the
Guaranteed Obligations, or to surrender any right or power herein conferred upon
the Grantors; or

(ii) to grant a Lien in favor of the Collateral Trustee as additional security
for the Guarantee Agreement on any property or assets.

(c) Amendments and supplements described in Sections [2.06, 8.04 and 8.05] shall
become effective as set forth in such Sections.

(d) Any consent, amendment or supplement entered into in accordance with this
Section 9.01 shall be binding upon the Grantors, the Secured Debt
Representatives, the holders of the Guaranteed Obligations, the holders of
Guarantees and the Collateral Trustee and any co-trustees, agents or sub-agents
thereof.

 

- 31 -



--------------------------------------------------------------------------------

Section 9.02. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall, unless otherwise stated herein, be in
writing (including any telecopy communications) and shall be sent by mail (by
registered or certified mail, return receipt requested), overnight prepaid
courier, telecopier or hand delivery:

(a) If to the Grantors, to Microgy Holdings, LLC , 4 Cate Street, Portsmouth, NH
03801, Attention: General Counsel, or at such other address as shall be
designated by the Grantors in a written notice to the Collateral Trustee and
each Secured Debt Representative;

(b) If to the Collateral Trustee, at 4 Penn Center, Suite 810, 1600 JFK
Boulevard, Philadelphia, PA 19103, Attention: Corporate Trust Services Group or
at such other address as shall be designated by the Collateral Trustee in a
written notice to the Company and each Secured Debt Representative, with an
additional courtesy copy to each Secured Debt Representative at the address
specified in Section 9.02(c) and to the Company at the address set forth in
Section 9.02(a).

(c) If to any Secured Debt Representative, to it at the address specified from
time to time in the list provided by the Company to the Collateral Trustee
pursuant to Section 2.06 or otherwise with copies to whomever is specified by
the Company pursuant to such Section as a Person to whom notice must be sent for
such purposes, provided that in the case that no address is known for a Secured
Debt Representative, notice shall be given to it in the manner specified by the
related Secured Debt Documents, and, in the absence of any such specified means
of giving notice, by such notice in the national edition of The Wall Street
Journal or as the Collateral Trustee shall determine to be reasonable. For
purposes of notice by publication, one notice is sufficient and shall be deemed
made on the date of its publication.

All such notices, requests, demands and communications shall be deemed to have
been duly given or made, (i) five Business Days after being deposited in the
mail, postage prepaid, return receipt requested, if by certified or registered
mail, (ii) when delivered, if delivered by hand or overnight courier service,
(iii) when receipt is acknowledged, if telecopied; provided, however, that any
notice, request, demand or other communication to (1) the Collateral Trustee or
(2) any Secured Debt Representative under Section 2.06, 4.01, Article V or
Article VIII shall not be effective until received by the Collateral Trustee or
such Secured Debt Representative, as the case may be, and, provided, further,
that any notice to the Collateral Trustee from a Grantor shall be signed by an
Authorized Officer, unless otherwise specifically set forth herein.

Section 9.03. Headings. Section, subsection and other headings used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement.

Section 9.04. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall not invalidate the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.05. Treatment of Payee or Indorsee by Collateral Trustee. (a) The
Collateral Trustee may treat the registered holder of any registered note, and
the payee or indorsee of any note or debenture which is not registered, as the
absolute owner thereof for all

 

- 32 -



--------------------------------------------------------------------------------

purposes hereunder and shall not be affected by any notice to the contrary,
whether such promissory note or debenture shall be past due or not.

(b) Any person, firm, corporation or other entity which shall be designated as
the duly authorized representative of one or more Secured Debt Representatives
to act as such in connection with any matters pertaining to this Agreement or
any other Security Document or the Collateral shall present to the Collateral
Trustee such documents, including, without limitation, opinions of counsel, as
the Collateral Trustee may reasonably require, in order to demonstrate to the
Collateral Trustee the authority of such person, firm, corporation or other
entity to act as the representative of such Secured Debt Representatives.

Section 9.06. Dealings with the Grantors. Upon any application or demand by a
Grantor to the Collateral Trustee to take or permit any action under any of the
provisions of this Agreement, the Grantor shall (unless otherwise waived by the
Collateral Trustee in writing) furnish to the Collateral Trustee a certificate
signed by an Authorized Officer of the Grantor stating that all conditions
precedent, if any, provided for in this Agreement relating to the proposed
action have been complied with, except that in the case of any such application
or demand as to which the furnishing of such documents is specifically required
by any provision of this Agreement relating to such particular application or
demand, no additional certificate need be furnished.

Section 9.07. Claims. This Agreement is made for the benefit of the holders of
the Guarantees, but no such holder may enforce its rights as a beneficiary
hereunder except pursuant to the express terms and conditions of this Agreement
and the other Security Documents.

Section 9.08. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Grantors and the Collateral Trustee (and shall inure to the
benefit of the Collateral Trustee on behalf of the holders of the Guarantees and
the Guaranteed Obligations) and their respective successors and assigns and
nothing herein or in any other Security Document is intended or shall be
construed to give any other Person any right, remedy or claim under, to or in
respect of this Agreement, any other Security Document, the Collateral, the
Collateral Account or the Collateral Trust Estate or any part thereof.

Section 9.09. Governing Law. The provisions of this Agreement creating a trust
for the benefit of the holders of the Guarantees and setting forth the rights,
duties, obligations and responsibilities of the Collateral Trustee hereunder
shall be governed by and construed in accordance with the laws of the State of
[New York]. In all other respects, including, without limitation, all matters
governed by the Uniform Commercial Code, this Agreement shall be governed by and
construed in accordance with the laws of the State of [New York], except as
otherwise required by mandatory provisions of law.

Section 9.10. Effectiveness. This Agreement shall become effective on the
execution and delivery hereof.

Section 9.11. Reexecution of Agreement. This Agreement shall be reexecuted at
any time and from time to time, at the request of the Company or an Act of
Guaranteed Debtholders, with such changes in the form hereof (including, without
limitation, changes on the cover page

 

- 33 -



--------------------------------------------------------------------------------

and adding supplemental signatures and notary statements) as may be reasonably
necessary to comply with the filing or recording requirements of any
jurisdiction where this Agreement is to be filed.

Section 9.12. Effect on Secured Debt Documents. Nothing in this Agreement shall
operate or be deemed to prevent any amendment, modification or waiver of any of
the Secured Debt Documents by the parties thereto in accordance with the terms
thereof.

Section 9.13. Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

Section 9.14. Requests for Information. The Collateral Trustee shall provide
such information regarding the Collateral Trust Estate, the Collateral Account
or any Secured Debt Document as shall be reasonably requested by the Company,
any Secured Debt Representative or any holder of any Guaranteed Obligation
through its Secured Debt Representative.

Section 9.15. Guaranteed Obligations. The Company hereby represents and warrants
that Schedule 1 hereto (as the same may be revised in accordance with the terms
hereof) is a true and complete list of all Guaranteed Obligations as of the date
on such Schedule 1.

BY AGREEING TO THIS SECTION, THE PARTIES IRREVOCABLY AND VOLUNTARILY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE. THE COMPANY
AND THE SUBISDIARY GUARANTORS WAIVE TRIAL BY JURY IN RESPECT OF ANY ACTION OR
PROCEEDING TO WHICH ANY OF THEM MAY BE A PARTY ARISING OUT OF ANY INDEBTEDNESS
OR ANY GUARANTEED OBLIGATION. IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER
CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH
ACTION AR PROCEEDING, INCLUDING CLIAMS AGAINST PARTIES WHO ARE NOT PARTIES TO
THIS GUARANTEE AGREEMENT. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE AND NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL
TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL AND THAT IT HAS HAD THE
OPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

- 34 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be duly executed as of the day and year first above written.

 

GRANTORS: MICROGY HOLDINGS, LLC By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   Vice President and Treasurer

Collateral Trust Agreement



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: MST PRODUCTION LTD., as Guarantor By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   Vice President and Treasurer MST GP, LLC., as
Guarantor By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   Vice President and Treasurer MST ESTATES, as
Guarantor By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   Vice President and Treasurer RIO LECHE ESTATES,
L.L.C., as Guarantor By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   Vice President and Treasurer MISSION BIOGAS,
L.L.C., as Guarantor By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   Vice President and Treasurer HEREFORD BIOGAS,
L.L.C., as Guarantor By:  

/s/ John F. O’Neill

Name:   John F. O’Neill Title:   Vice President and Treasurer

Collateral Trust Agreement



--------------------------------------------------------------------------------

COLLATERAL TRUSTEE:

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

not in its individual capacity,

but solely as Collateral Trustee

By:  

/s/ Marvin Kierstead

Name:   Marvin Kierstead Title:   Vice President

Collateral Trust Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED ON THE DATE HEREOF BY:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Series 2006 Bond Trustee

By:  

/s/ Marvin Kierstead

Name:   Marvin Kierstead Title:   Vice President

Collateral Trust Agreement